DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Prioritized Examination (Track One)
	The ‘Request for Prioritized Examination (Track One)’, filed on 04 June 2021, has been GRANTED (see ‘Decision Granting Request for Prioritized Examination (Track I)’, mailed on 24 August 2021.

Response to Restriction Requirement
	The election of position 164 and mutation Y164L for ‘Species Election I – Single Combination of Mutations for SEQ ID NO: 782 and/or the Corresponding SEQ ID NO: having the Single Combination of Mutations’; TALE protein for ‘Species Election II – DNA Binding Domain’; rodent cell for ‘Species Election III – Cell Type’ in the ‘Response to Restriction Requirement’, filed 07 December 2021, is acknowledged. Upon further consideration and search ‘Species Election I – Single Combination of Mutations for SEQ ID NO: 782 and/or the Corresponding SEQ ID NO: having the Single Combination of Mutations’, ‘Species Election II – DNA Binding Domain’, and ‘Species Election III – Cell Type’ are withdrawn.

Status of Claims
	Claims 22, 24, and 33 are amended.


Response to Allegations/Arguments directed to ‘Objection to Claims, Typographical Error’, and ‘Objection to Claims, Recitation/Reference to a Table in a Claim’
	The ‘Response to Restriction Requirement’, filed 07 December 2021, amends claims 22 and 33. In view of the amendments to the claims these objections are withdrawn. 

Objection to Claims
Allowable if Rewritten in Independent Form
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Minor Informalities
	Claim 24 is objected to because of a minor informality, where the claim is missing a period “.” at the end of the claim. Accordingly, appropriate correction is required.
	Claim 33 is objected to because of a minor informality, where the language “Crispr” should be replaced with “CRISPR” which in the art is understood to represent “clustered regularly interspaced short palindromic repeats”. Accordingly, appropriate correction is required.



Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 07 December 2021, has been fully considered.

Examiner Comment
	With respect to claims 21, the originally filed disclosure provides the following regarding SEQ ID NO: 782:
“An alignment of known active piggyBac-like transposases may be used to identify amino acid changes likely to result in enhanced activity. Transposases are often deleterious to their hosts, so tend to accumulate mutations that inactivate them. However the mutations that accumulate in different transposases are different, as each occurs by random chance. A consensus sequence can be obtained from an alignment of sequences, and this can be used to improve activity (Ivics et al, 1997. Cell 91: 501-510. "Molecular reconstruction of Sleeping Beauty, a Tc1-like transposon from fish, and its transposition in human cells."). We aligned known active piggyBac-like transposases using the CLUSTAL algorithm, and enumerated the amino acids found at each position. This diversity is shown in Table 1 relative to an Oryzias transposase (relative to SEQ ID NO: 782), the amino acids shown in column C are found in known active piggyBac-like transposases at the equivalent position in an alignment, and are thus likely to be acceptable changes in an Oryzias transposase. Column D shows amino acid changes found in known active piggyBac-like transposases other than the Oryzias transposase at positions where there is good conservation within the rest of the transposase set, but the amino acid in the Oryzias transposase sequence is an outlier. Mutation of the position shown in column A to an amino acid shown in column D is particularly likely to result in enhanced transposase activity, because it changes the sequence of the Oryzias transposase toward the consensus.” ([00111].)

“We selected 60 amino acid substitutions to make in Oryzias transposase SEQ ID NO: 782 from column D in Table 1. The substitutions were E22D, D82K, A124C, Q131D, L138V, F149R, L156T, D160E, Y164F, I167L, A171T, G172A, R175K, K177N, G178R, L200R, T202R, I206L, 1210L, N214D, W237F, V251L, V253I, V258L, M2701, I281F, A284L, M319L, G322P, L323V, H326R, F333W, Y337I, L361I, V386I, M400L, T4025, H404D, S408E, L4091, D422F, K435Q, Y440M, F455Y, V458L, D459N, S461A, A465S, V467I, L468I, W469Y, A512R, A514R, V515I, S524P, R548K, D549K, D550R, S551R and N562K. Genes encoding Oryzias transposase variants comprising combinations of these substitutions were synthesized and tested for transposase activity as described in Section 6.1.6.” ([00112].)

“We engineered more than 70 non-natural Oryzias transposase variants with excision or transposition activity in addition to the naturally occurring sequence SEQ ID NO: 782. Exemplary sequences of active non-natural Oryzias transposase variants are provided as SEQ ID NOs: 816-877. Oryzias transposase variants with enhanced excision activity relative to transposition activity are provided as SEQ ID NOs: 805-815.” ([00113].)

From the originally filed disclosure it is reasonably deduced that SEQ ID NO: 782 is naturally occurring in Oryzias. However, independent claim 21 further recites the limitation “operably 
With respect to SEQ ID NO: 7 and SEQ ID NO: 8, the originally filed disclosure provides the following for these sequences:
CCCTCRTATTATGTT (SEQ ID NO: 7)
AACATAATAYGAGGG (SEQ ID NO: 8)
Accordingly, these sequences appear to represent complementary DNA sequences that are found in Oryzias, wherein the overlap is:
CCCTCRTATTATGAA (SEQ ID NO: 7)
GGGAGYATAATACAA (SEQ ID NO: 8)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 11,060,098
Claims 21, 26-32, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 and 21 of U.S. Patent No. 11,060,098 (‘Information Disclosure Statement’, filed 07 December 2021; “USPAT ‘098”).
The following specifically denotes the instant claims with the corresponding claims of USPAT ‘890 applied herein:
Claims 21, 26-32, and 36 are unpatentable over claims 3-5 and 21 of USPAT ‘098.
Claims 3-5 and 21 of USPAT ‘098 renders claims 21, 26-32, and 36 unpatentable.  For instance, claim 3 of USPAT ‘098 recites “the transposon of claim 1, wherein the heterologous polynucleotide comprises a heterologous promoter that is active in eukaryotic cells”, where claim 1 from which it directly depends is directed to “A transposon comprising a heterologous polynucleotide between left and right transposon ends, wherein the left end comprises SEQ ID NO: 7 and the right end comprises SEQ ID NO: 8, wherein the transposon is transposable by a transposase having the sequence of SEQ ID NO:782.” Similarly, claim 21 is drawn to “ A 
Accordingly, claims 21, 26-32, and 36 are rejected over claims 3-5 and 21 of USPAT ‘098 on the grounds of non-statutory obviousness-type double patenting.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 30, 34, 35, and 37-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.


Vague and Indefinite
Claim 24 recites the limitation “the transposase optionally including at least 2, 3, 4, or 5 selected from the group” which is considered vague and indefinite. The term “optionally” (i.e., can be) suggests but does not require the codons in the polynucleotide at the corresponding positions to be selected for mammalian cell expression and, thus, does not limit the scope of the claim limitation.  In view of the above recited limitation, the claim scope is not “reasonably certain” to one in the art.  see Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120 (2014). Accordingly, clarification and appropriate correction of the above claim limitation is requested.
Claim 24 recites the limitation “including at least 2, 3, 4, or 5 selected from the group” which is considered vague and indefinite. In particular, it is unclear the intended scope encompassed by the limitation “at least 2, 3, 4, or 5 selected from the group” in absence of an identified group, per se. If the intended group is to be the prior recited mutations the claims should state so in a clear manner. Accordingly, clarification and appropriate correction of the above claim limitation is requested.
Claims 30, 34, and 35 recite the limitations “optionally, wherein codons of the open reading frame are selected for mammalian cell expression” and “optionally wherein codons in the polynucleotide at the corresponding positions are selected for mammalian cell expression”, respectively, which is considered vague and indefinite. Specifically, the term “optionally” (i.e., can be) suggests but does not require the codons in the polynucleotide at the corresponding positions to be selected for mammalian cell expression and, thus, does not limit the scope of the claim limitation.  In view of the above recited limitation, the claim scope is not “reasonably certain” to one in the art.  see Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120 
Claim 33 recites the limitation “wherein the DNA binding domain is derived from a Crispr Cas system, or zinc finger protein, or a TALE protein” which is considered vague and indefinite. Specifically, the term “derived” renders the claim unclear, where the extent of steps/procedures that one would be required to perform in order to arrive at/obtain a DNA binding domain from a Crispr Cas system, or zinc finger protein, or a TALE protein is uncertain. Accordingly, clarification and appropriate correction of the above claim limitation is requested.
	Claims 37-46 recite the limitation “SEQ ID NO: 7 and SEQ ID NO: 8 flanking a heterologous polynucleotide” which is considered vague and indefinite.  Specifically, it is unclear whether the above claim limitation is intended to mean: 1) SEQ ID NO: 7 and SEQ ID NO: 8 each flank opposite ends (e.g., left end and right end, respectively) of the heterologous polynucleotide; or 2) SEQ ID NO: 7 and SEQ ID NO: 8 each flank the same end of the heterologous polynucleotide. For example, should SEQ ID NO: 7 and SEQ ID NO: 8 flank the same end, then SEQ ID NO: 7 and SEQ ID NO: 8 could be regarded as attached together (e.g., complementary; also see above ‘Examiner’s Comment’) which combination would structurally be the same as that which is found in Oryzias latipes.  Further, it is unclear from the instant claims as to the directionality for which SEQ ID NO: 7 and of SEQ ID NO 8 is to flank the heterologous polynucleotide.  Accordingly, clarification and appropriate correction for the above limitation found in the claims is requested.



Lack of Antecedent Basis
	Claims 34 and 35 recite the limitation “at the corresponding positions” which lacks antecedent basis. In particular no corresponding positions are previously identified for codon selection for mammalian cell expression and, thus, the above limitation lacks antecedent basis.  Accordingly, clarification and appropriate correction of the above claim limitation is requested.

Relevantly Identified References
A search of the prior art identified A0A3Q2ZEU4 KRYMA having 87.4% query match and 85.7% best local similarity as the nearest sequence to SEQ ID NO: 782. (Sequence Alignment of SEQ ID NO 782 with A0A3Q2ZEU4 KRYMA. Search conducted 14 December 2021. 3 pages; see attached ‘PTO-892’). Accordingly, A0A3Q2ZEU4 KRYMA is inapplicable as prior art because it is not “at least 90% identical to SEQ ID NO: 782”.
With respect to SEQ ID NO: 7 and SEQ ID NO: 8, a search of the prior art identified U.S. Patent Application Publication No. 2012/0027847 (‘Information Disclosure Statement’, filed 07 December 2021; “KUSK”) and U.S. Patent Application Publication No. 2008/0263730 (‘Information Disclosure Statement’, filed 07 December 2021; “ANDERSON”). KUSK discloses cell lines expressing recombinant proteins along with a transposon system for the generation of said cell lines. (Abstract.) Similarly, to the present invention, KUSK indicates the transposon system is from Oryzias latipes. (Abstract; ¶ [0003]-[0006], [0008], [0022], [0031], [0060], [0063].) KUSK provides for the inclusion of a heterologous promoters, enhancers, insulators, introns, and selectable markers. (¶ [0005], [0048], [0052], [0071], [0234], [0246], [0280], [0281], [0283], [0293].) KUSK provides for various eukaryotic cells (e.g., animals, mammalian, rodent, human, Sequence Alignment of SEQ ID NO: 7 with SEQ ID NO: 55960 of U.S. Patent Application Publication No. 2008/0263730’. Sequence Search Conducted on 18 September 2020, 1 page; ‘Information Disclosure Statement’, filed 07 December 2021) along with a 100% match to instant SEQ ID NO: 8 (‘Sequence Alignment of SEQ ID NO: 8 with SEQ ID NO: 55960 of U.S. Patent Application Publication No. 2008/0263730’. Sequence Search Conducted on 18 September 2020, 1 page; ‘Information Disclosure Statement’, filed 07 December 2021) as part of a polynucleotide sequence that comprises a heterologous polynucleotide. (Abstract; ¶ [0003], [0023], [0048], [0056]-[0093].) Further, ANDERSON provides for the inclusion of a heterologous promoters, enhancers, selectable markers, and introns. (¶ [0031]-[0035], [0132], [0201]-[0207].) However, ANDERSON fails to disclose a transposase having the sequence of SEQ ID NO: 782. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636